                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,                                  MEMORANDUM DECISION
                                                             AND ORDER GRANTING IN PART
                           Plaintiff,                            AND DENYING IN PART
                                                               HEIDEMAN & ASSOCIATES’
    v.                                                            MOTION FOR RELIEF
    RAPOWER-3, LLC; INTERNATIONAL                                    Case No. 2:15-cv-00828-DN
    AUTOMATED SYSTEMS, INC.; LTB1,
    LLC; R. GREGORY SHEPARD; and                                     District Judge David Nuffer
    NELSON JOHNSON,

                           Defendants.


           The law firm of Heideman & Associates (the “Firm”) filed a motion (the “Motion”) 1 for

relief under Fed. R. Civ. P. 52(b), 59(e), and 60(b)(6) from the Memorandum Decision and Order

Granting Plaintiff’s Motion for Reasonable Expenses and Attorneys’ Fees (the “Fee Order”). 2

Specifically, the Firm asks that the Fee Order be amended so as to relieve the Firm of liability for

any fees and costs awarded in the Fee Order.

           Based on the arguments of the parties, the evidence presented, and the current state of the

record, 3 and for good cause appearing,




1
 Rule 52(b), Rule 59(e) and Rule 60(b)(6) Motion for Relief (“Motion”), docket no. 503, filed November 9, 2018;
see United States’ Opposition to Heideman & Associates Rule 52(b), Rule 59(e) and Rule 60(b)(6) Motion for
Relief, supra note 513, filed November 21, 2018; Reply Memorandum in Support of Rule 52(b), Rule 59(e) and
Rule 60(b)(6) Motion for Relief, docket no. 517, filed November 28, 2018.
2
 Docket no. 480, filed October 23, 2018. The Fee Order was based on the arguments of the parties, the evidence
presented, and the state of the record at that time, including: United States’ Motion for Reasonable Expenses &
Attorneys’ Fees Associated with Motions to Compel, docket no. 290, filed February 13, 2018; Memorandum in
Opposition to United States’ Motion for Reasonable Expenses and Attorneys’ Fees Associated with Motions to
Compel, docket no. 313, filed February 27, 2018; Defendants’ Objection to Plaintiff’s Motion for Expenses and
Fees, docket no. 317, filed March 1, 2018; and the documents cited to in footnotes 2 and 3 of the Fee Order.
3
    See supra notes 1-2.
           IT IS HEREBY ORDERED that the Motion 4 is GRANTED in part and DENIED in

part as follows:

           1.       The Fee Order 5 is hereby amended so as to apply only to Defendants Neldon

Johnson, RaPower-3 LLC, International Automated Systems Inc., and LTB1 LLC. The Firm

shall not be liable for any amount awarded or owed under the Fee Order.5

           2.       The Judgment for Attorney Fees 6 entered against Defendants and the Firm is

hereby amended so as to apply only to Defendants Neldon Johnson, RaPower-3 LLC,

International Automated Systems Inc., and LTB1 LLC. The Firm shall not be liable for any

amount awarded or owed under the Judgment for Attorney Fees.6

        Signed December 28, 2018.
                                                 BY THE COURT:



                                                 David Nuffer
                                                 United States District Judge




4
    Docket no. 503, filed November 9, 2018.
5
    Docket no. 480, filed October 23, 2018.
6
    Docket no. 481, filed October 23, 2018.



                                                                                                  2
